Citation Nr: 0705485	
Decision Date: 02/26/07    Archive Date: 03/05/07

DOCKET NO.  99-17 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for hypertensive vascular 
disease. 


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1969. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for hypertensive vascular disease. 

In March 2001 and in June 2004, the Board remanded the claim 
for procedural issues and for further development.  The claim 
is now before the Board for adjudication.  


FINDING OF FACT

The veteran's hypertensive vascular disease first manifested 
many years after service and is not related to any aspect of 
service. 


CONCLUSION OF LAW

The criteria for service connection for hypertensive vascular 
disease have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112 
(2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, VA sent correspondence in February 2002 and June 2004; 
a rating decision in March 1999; a statement of the case in 
July 1999; and a supplemental statement of the case in May 
2002.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the July 2006 supplemental statement of the 
case. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained examination and treatment records of VA 
medical care for hypertension.  The Board finds that an 
additional examination is not warranted because the evidence 
does not show any event, injury, or disease, to include 
hypertension, in service or within one year following the 
veteran's separation from service.  38 C.F.R. 
§ 3.159(c)(4)(i)(B).  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

The veteran served in Army infantry units including service 
in the Republic of Vietnam where he received shell fragment 
wounds to the thorax and abdomen.  He was also treated for 
malaria.  He contends that his current hypertensive vascular 
disease first manifested in January 1968 while serving at 
Fort Gordon, Georgia.  
Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.
 
In order to establish service connection for a claimed 
disorder, there must be
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Some chronic diseases maybe presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a) (1); 38 C.F.R. § 3.307(a) (3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases, including hypertension).

Service medical records are silent for any symptoms, 
findings, or diagnosis of hypertension in service.  All blood 
pressure measurements noted in hospital records of treatment 
for shell fragment wounds and malaria were less than 140/80 
except for one measurement taken while the veteran was in 
surgery immediately after the combat injury.  The veteran's 
October 1969 discharge physical examination showed blood 
pressure as 138/78.  The examiner noted no vascular system 
abnormalities or hypertension, and the veteran denied any 
history of high or low blood pressure on his concurrent 
medical history questionnaire.  

There are personnel records in the file that show the dates 
of the veteran's service at Fort Gordon.  However, a medical 
history taken by VA providers in May 1983, presumably from 
the veteran, noted that he was stationed at Fort Gordon in 
early 1968 for basic training.  Other service medical records 
showed that he received a dental examination at Fort Gordon 
in January 1968, and that his records were received at a 
clinic supporting advanced infantry training at another base 
in March 1968.  In March 2002 in response to an RO request, 
the Chief of Patient Administration at the Army hospital at 
Ford Gordon stated that no records of treatment for the 
veteran were held at that facility.  

In January 1970, a VA examiner noted blood pressure as 110/80 
with no abnormal cardiovascular conditions.  VA examiners 
noted additional blood pressure measurements in conjunction 
with treatment for other conditions as follows:  December 
1978, 130/70; April 1980, 100/70; January 1983, 110/80; and 
May 1983, 120/80.  There were no diagnoses of hypertension. 

The next record of treatment for any condition was in July 
1998 when the veteran was admitted to a VAMC San Juan, Puerto 
Rico, for symptoms of chest pain and fatigue on exertion.  
Blood pressure on admission was 139/66 mm Hg. The attending 
physician diagnosed hypertension, and the veteran underwent 
surgery for an aortic dissection and coronary blockage.  
Subsequent VA treatment records showed additional surgeries 
related to coronary artery disease and notations of a history 
of hypertension for which medication was prescribed.

The Board concludes that service connection for hypertensive 
vascular disease is not warranted.  There is no medical 
evidence of symptoms, diagnosis, or treatment of the disease 
in service.  The Board acknowledges the veteran's statement 
that he was first diagnosed with hypertension while serving 
at Fort Gordon.  However, no records of treatment were found 
at the base hospital.  Service medical records appear to be 
complete because there are entries before, during, and after 
basic training at Fort Gordon including hospitalization for 
combat wounds and malaria that showed no symptoms or 
diagnoses of hypertension.  The veteran's discharge physical 
examination, immediate VA examination, and many treatment 
records through 1983 also showed no symptoms, diagnoses, or 
treatment for hypertension.  The first manifestation of the 
disease in the record was in 1998.   
  
The weight of the credible evidence demonstrates that the 
veteran's current hypertensive vascular disease first 
manifested many years after service and is not related to any 
aspect of active service.  As the preponderance of the 
evidence is against this claim, the "benefit of the doubt" 
rule is not for application, and the Board must deny the 
claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for hypertensive vascular disease is 
denied. 


____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


